DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recessed surface of claim 18 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “recessed surfaced” of claim 18 is not found in the specification.
Claim Objections
Claim 1 objected to because of the following informalities:  
In line 11 of the claim uses the term “front and rear surfaces”. Even when the Office understands that said term refer to the “front surface” and the “rear surface”.  In order to avoid potential confusion it is suggested to use one of the above terms across the claims. Appropriate correction is required.
 In line 11 of the claim uses the term “first and second horizontal surfaces”. Even when the Office understands that said term refer to the “first horizontal surface” and the “second horizontal surface”.  In order to avoid potential confusion it is suggested to use one of the above terms across the claims. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In line 10 of the claim uses the term “strut member”. Even when the Office understands that said term refers to the “set of strut members”.  In order to avoid potential confusion it is suggested to use one of the above terms across the claims. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 3 of the claim uses the term “slots” and “tabs”. Even when the Office understands that said term refers to the “pair of slots” and the “pair of tabs”.  In order to avoid potential confusion it is suggested to use one of the above respective terms across the claims. Appropriate correction is required.
Claim 8
Claim 13 is objected to because of the following informalities: In line 4 uses the term “first and second sets of openings”, but at the same time uses the terms “first set of openings” and the “second sets of openings”. The Office understands that the first term refers to the “first set of openings” and to the “second sets of openings”. It is suggested to choose one of the above terms across the claims.
Claim 14 is objected to because of the following informalities: In line 3 uses the terms a “pair of slots” and the “slots”. Even when the Office understands that both terms refers to the same limitations. It is suggested to use one of them in order to avoid potential confusion. 
Claim 16, is objected to because of the following informalities: In line 3 uses the term “each flange member” wherein claim 15 uses the term “set of flange members”. Even when the Office understands that the term “each flange member” refers to the “set of flange members”. It is suggested to change the term in claim 16 to “each flange member of the set” or “each flange member of the set of flange members”.  Appropriate correction is required.
Claim 17, is objected to because of the following informalities: In lines 2 and 3 it is used the terms a “pair of slots” and a “pair of tabs”. But, at the same time in lines 3 and 4 it is used the terms “slots” and “tabs”. Even when the Office understands that both terms refers to the same limitations. It is suggested to use one of them in order to avoid potential confusion. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 8, 10, 11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 20190223988 A1) in view of Groscurth et al. (US 20130071811 A1).

[AltContent: arrow][AltContent: ][AltContent: textbox (Second horizontal surface)][AltContent: ][AltContent: textbox (Rear surface)][AltContent: arrow][AltContent: textbox (Front surface)][AltContent: textbox (First horizontal surface)][AltContent: arrow][AltContent: textbox (Horizontal body portion)][AltContent: arrow][AltContent: textbox (First guide member)]
    PNG
    media_image1.png
    263
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    314
    451
    media_image2.png
    Greyscale


[AltContent: textbox (Horizontal body portion)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: rect][AltContent: arrow][AltContent: textbox (Set of strut members)][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (Strut assembly)]
    PNG
    media_image3.png
    320
    474
    media_image3.png
    Greyscale

[AltContent: textbox (Horizontal body portion)][AltContent: textbox (First horizontal surface)][AltContent: textbox (Strut assembly)][AltContent: arrow][AltContent: textbox (First horizontal surface)][AltContent: arrow]
    PNG
    media_image4.png
    372
    479
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (Set of strut members)]
    PNG
    media_image5.png
    298
    482
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    260
    430
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Horizontal body portion includes a flat upper surface )][AltContent: arrow][AltContent: textbox (First guide member)]
    PNG
    media_image7.png
    415
    333
    media_image7.png
    Greyscale
      
    PNG
    media_image8.png
    308
    441
    media_image8.png
    Greyscale

Regarding claims 1, 2 and 4 
Regarding claim 1, Palmer discloses an apparatus including a first guide member (20) (see Fig. 2 above), the first guide member including: 
(i) a horizontal body portion, wherein the horizontal body portion has an arcuate configuration (see annotated Fig. 2 above and [0094] – “he anatomical guide 20 as shown is a curved arch”), wherein the horizontal body portion includes:
(A) a first horizontal surface (22), wherein the first horizontal surface (22) is flat (see annotated Fig. 2 above, and [0094] – “The top surface 22 between the interior wall 21 and the exterior wall 21A creates a flat surface 22”), 
(B) a front surface (21A) (see annotated Fig. 2 above, and [0094] – “exterior wall (21A)”), 
(C) a rear surface (21), wherein the rear surface is configured to closely mate with a front-facing bone structure of an alveolar arch of a patient (see annotated Fig. 2 above and [0094] – “the interior wall 21 is designed using a 3D scan of the patient to directly mimic the bone of the patient“), and 
(D) a second horizontal surface (see annotated Fig. 2 above), 

wherein the first guide member lacks a component configured to extend along a lingual or palatal side of the alveolar arch of the patient (see annotated Fig. 2 above, see the that the first guide member 20, where the first guide only cover the buccal portion of the bone).
However, Palmer does not disclose (ii) a first upright body portion positioned at one end of the horizontal body portion, wherein the first upright body portion includes a first inwardly extending portion, wherein a first engagement surface of the first inwardly extending portion is configured to rest on a ridge of the alveolar arch of the patient, and 
(iii) a second upright body portion positioned at another end of the horizontal body portion, wherein the second upright body portion includes a second inwardly extending portion, wherein a second engagement surface of the second inwardly extending portion is configured to rest on a ridge of the alveolar arch of the patient. 
Regarding claim 2, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
However, Palmer does not disclose that the first upright body portion defines a first slot, wherein the second upright body portion defines a second slot.  
Regarding claim 4, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
However, Palmer does not disclose that the first engagement surface is configured to closely mate with a first bone structure of the alveolar ridge of the patient, wherein the 
[AltContent: textbox (Marker feature)][AltContent: ][AltContent: ][AltContent: textbox (Guide opening)][AltContent: arrow][AltContent: textbox (Second guide member)][AltContent: ][AltContent: arrow][AltContent: textbox (Second upright body portion)][AltContent: arrow][AltContent: textbox (First upright body portion)][AltContent: arrow][AltContent: textbox (Two ends)][AltContent: arrow][AltContent: textbox (First guide member)]
    PNG
    media_image9.png
    727
    431
    media_image9.png
    Greyscale

With respect to claims 1, 2 and 4 above 
Groscurth et al. teaches a first guide member (200) (see annotated Fig. 8 above), where the body of the first guide member (200) extends horizontally in direct contact with the bone, including two ends having a first engagement surface and a second engagement surface having the direct contact with the bone. Where each end is located at opposite sides of the body. The first end is a first upright body portion, and the second 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the first guide member of Palmer, with the first upright body portion and the second upright body portion of Groscurth, in order to provide a portion on the first guide member to be used as a handle used to aid in the maneuverability of the first guide member (see [0048]) when installing or removing said first guide member. 
 However, Palmer/Groscurth does not disclose the first inwardly extending portion or the second inwardly extending portion at each upright body portion.
On the other hand, Groscurth teaches the outward extending portions on each of the first and second upright body portions for engaging an inward extending portion on a second guide member in order for creating an interlocking connection for firmly mount the second guide member on the first guide member. 
However, if when shifting the position of two structures of a device in a prior art does not change the operation of that device, the court has held that such change in position of the elements are not patentable by been anticipated in said prior art. 
Therefore, the elements of the first and second inwardly extending portions mentioned above are found in the prior art of Groscurth. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 3, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Palmer discloses that the horizontal body portion defines a plurality -34-0134522-0722036 of openings (23) extending from the front surface to the rear surface (see annotated Fig. 2 above and [0094] – “anatomical guide 20 has at least one opening 23 for receiving a fastener to secure the guide 20 to the exposed bone”).  
Regarding claim 5, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Palmer further discloses a strut assembly (see annotated Fig. 1 above), wherein the strut assembly includes: 
(i) a horizontal body portion, wherein the horizontal body portion of the strut assembly has an arcuate configuration generally corresponding to the arcuate configuration of the first guide member (20) (see Fig. 1 above and [0093] – “the tooth supported guide 10 … has an arch shaped structure”), 
(ii) a set of strut members configured to engage the horizontal body portion of the first guide member (20) (see annotated Fig. 4 above and [0093] – “Extending outward in a forward direction form the “U” shaped structure is a connection 11, the connection 11 is at least one support bar 11 as shown, there are a plurality of support bars 11”), and 
(iii) a set of three-dimensional representations of teeth (see [0096] – “the assembly of the tooth supported guide 10 and the anatomical guide 20 is shown placed over the 
[AltContent: textbox (Set of flange members)][AltContent: arrow][AltContent: textbox (First guide member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second guide member)][AltContent: textbox (Set of guide passageways)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Horizontal surface)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Set of flange members)][AltContent: arrow][AltContent: textbox (Horizontal body portion)]
    PNG
    media_image7.png
    415
    333
    media_image7.png
    Greyscale
      
    PNG
    media_image8.png
    308
    441
    media_image8.png
    Greyscale


Regarding claims 10, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Palmer further discloses including a second guide member (40), wherein the second guide member (40) includes: 

(ii) a set of flange members (42) configured to engage the horizontal body portion of the first guide member (20), and 
(iii) a set of guide passageways (41) (see annotated Fig. 5 and 6 above and [0098]).  
Regarding claims 7, 8, 14 and 17, Palmer does not disclose that the horizontal body portion of the strut assembly defines a pair of tabs at each end of the arcuate configuration, wherein the first guide member defines a pair of slots, wherein the slots are configured to receive the tabs (claim 7); Palmer does not disclose that the slots are defined by the first and second upright body portions (claim 8);  Palmer does not disclose that the horizontal body portion of the second guide member defines a pair of tabs at each end of the arcuate configuration, wherein the first guide member defines a pair of slots, wherein the slots are configured to receive the tabs (claim 14); Palmer does not disclose that the horizontal body portion of the second guide member defines a pair of tabs at each end of the arcuate configuration, wherein the first guide member defines a pair of slots, wherein the slots are configured to receive the tabs, wherein the slots are defined by the first and second upright body portions (claim 17).  
Groscurth teaches the first upright body portion includes the first outward extending portion (240), and the second upright body portion includes the second outward extending portion (240) of the first guide member (200) as described in claim 1. Each outward extending portion are tabs. The second guide member (400) further includes on 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the second guide member of Palmer/Groscurth, with the slots on the second guide member of Groscurth, in order to interlocking both guide members together. 
However, the Palmer/Groscurth does not disclose that the first guide member includes the slots, and the second guide member includes the tabs.
If the tap of the first guide member and the slot of the second guide member are placed revered, the tap in the second guide member and the slot in the first guide member, the court said that that kind of change can be held to be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)
 Furthermore, also the court has held that if when shifting the position of two structures of a device that are found in a prior art does not change the operation of that device, such elements are not patentable by been anticipated in said prior art. 
Therefore, if the taps and slots as mentioned above are shifted from one of the guide members to the other guide member, it is considered to be found in the prior art of Groscurth. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 11, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Palmer discloses that the horizontal body portion of the second guide member (40) has a horizontal surface 
Regarding claim 13, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Palmer discloses the horizontal body portion of the first guide member (20) includes a first set of openings, wherein the flange members include a second set of openings, wherein the second set of openings is configured to align with the first set of openings, wherein the first and second sets of openings are configured to receive fasteners when the second set of openings is aligned with the first set of openings (see Fig. 5 and 6 above, and [0098] – “There is a first support bar 42 at a first end and a second support bar 42 at a second end has the similar polygonal cross-sectional shape with holes 42A to secure the surgical guide 40 exactly in place on top of the reduced bone 4 and the anatomical guide 20”).  
Regarding claim 15, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1, where Palmer further includes a second guide member (40), wherein the second guide member includes: 
(i) a horizontal body portion, wherein the horizontal body portion of the second guide member has an arcuate configuration generally corresponding to the arcuate configuration of the first guide member (20) (see annotated Fig. 5 and 6 above), and
(ii) a set of flange members (42) configured to engage the horizontal body portion of the first guide member (20), and 
(iii) a set of guide passageways (41) (see annotated Fig. 5 and 6 above and [0098]).
 a guide opening, wherein the guide opening has an arcuate configuration extending along a portion of the horizontal body portion of the second guide member.  
Groscurth teaches a second guide member (400) (see annotated Fig. 8 above) including a guide opening having an arcuate configuration extending along a portion of the horizontal body portion of the second guide member (see annotated Fig. 8 above), wherein the guide opening lacks any body structure related to the second guide member in the front side of the body (see Fig. 8 above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of guide passageways of Palmer, with the arcuate guide opening of Groscurth, in order to provide sufficient space on the fontal area of the system for a dental instrument to be inserted between the second guide member and the first guide member.  
Regarding claim 18, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 15, and where Palmer discloses that the horizontal body portion of the second guide member includes a flat upper surface (see annotated Fig. 6 above).
However, Palmer does not disclose that the horizontal body portion of the second guide member includes a recessed surface extending from the flat upper surface to the guide opening, wherein the recessed surface has a concave contour.  
Groscurth teaches that the second guide member includes a generally flat upper surface, and a recessed surface that extends from the two side ends of the flat upper surface to the guide opening. Said recessed surface provides and extension of the guide 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flat upper surface of Palmer/Groscurth, with the two recessed surfaces of Groscurth, in order to improve visibility and facilitate irrigation of the surgical site. 
 Regarding claim 19, Palmer/Groscurth discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Palmer does not disclose a plurality of guide notches positioned along the guide opening.  
Groscurth teaches plurality of guide notches (309B) positioned along the guide opening (see annotated Fig. 8 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide opening of Palmer/Groscurth, with the plurality of guide notches of Groscurth, in order to engage with the open-face type notch a drilling bushing including a drill bit for making an osteotomy at the exact location wanted for implanting a dental implant.
 Regarding claim 20
However, Palmer does not disclose a plurality of marker features positioned along the guide opening.
Groscurth teaches a marker feature (601) on the guide opening of the second guide member (400) (see annotated Fig. 8 above and [0056] – “the combination handle unit is designed to leave a small space at least in a certain area between the devices' handles so that a hand instrument or other types of tools can be inserted into the space to pry the frames apart. Also, similar spaces 601 for the instrument may be created between the frames in other areas to make the separation of the frame easier”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide opening of Palmer/Groscurth, with the marker feature of Groscurth, in order to create a small space between the guides for inserting a hand instrument for making the separation of the second guide from the top of the first guide. 
However, even when Palmer/Groscurth does not disclose having a plurality of marker features, the court held that the mere duplication of the part found in the prior art has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
Allowable Subject Matter
Claims 6, 9, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the limitation of including the horizontal body portion of the second guide member has a horizontal surface configured to engage the first horizontal surface of the horizontal body portion of the first guide member not found in the prior art of Palmer and Groscurth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MIRAYDA A APONTE/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772